DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 5 “The vacuum processing apparatus according to claim 1, further comprising a support member for supporting the coil.” is not described in the specification.
The specification discloses the support member 22 employed with the resin member 17 in figures 5-8. Claim 1 recites that the through hole portion 14 is filled with the resin member 17 so that the through hole portion 14 is sealed. None of the embodiments of figures 5-8 show the resin member 17 filling the through hole portion 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duisters et al. (US20050213060, “Duisters”) in view of Iwade et al. (WO2020031657, “Iwade”; note: figs 1a-2b & 4-5b supported by priority application JP2018151359) and Gennesseaux (US20110031827, “Gennesseaux”).
Duisters discloses a vacuum apparatus comprising: 
a linear motor for vacuum that includes a mover (fig 6b, para [0117] & [0121], includes 603-604 & 616; teaches magnet 604 can move & be attached to a lens inside chamber 601; note: employing embodiment of fig 6b for rejection but has similar structure as fig 6a; fig 6b shows both coil 611 & magnet 604 inside chamber 601 & ref number 616 implies 604 attached to lens) having a permanent magnet 604 (fig 6b, para [0121]), a stator (fig 6b, para [0117] & [0121], includes 611-614) having a coil 611 (fig 6b para [0121]) covered by a resin member 612 (fig 6b, para [0115] & [0118]), and a wire 614 (fig 6a, para [0115]) for supplying a current to the coil 611 (fig 6b, para [0115], inherent 614 supplies current to 611 in order to drive linear motor) provided in a vacuum chamber 601 (figs 1-2, 6b, para [0029], [0069], [0079], [0115] & [0117], disclose linear motor of fig 6b moves a lens & discloses chambers 2 & 15 of figs 1-2 can have moving lens 7, 19 in vacuum), wherein 
the wire 614 is led out to an outside of the vacuum chamber 601 (fig 6b).
Duisters discloses claim 1 except for:
A vacuum processing apparatus;
the vacuum chamber is a vacuum sample chamber;
the wire is led out to the outside of the vacuum sample chamber through a through hole portion provided in the wall surface of the vacuum sample chamber, and the through hole portion is filled with the resin member integrally or with a filler that binds to the resin member, so that the through hole portion is sealed.
Iwade discloses a vacuum processing apparatus (figs 4-5b, pg 6, lns 4-15, process work held on work holding unit 102) comprising:
linear motors 110, 120 employed in a vacuum sample chamber 101 (figs 1a-b & 4-5b, pg 6, lns 4-15, discloses linear motor of fig 1 employed as 110 & 120 in fig 4; 101 a vacuum sample chamber since linear motors 110 & 120 move work holding unit 102 where the work on 102 is a sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the linear motor of Duisters in a vacuum processing apparatus comprising a vacuum sample chamber, as disclosed by Iwade, in order to provide the linear motor for other applications, as demonstrated by Iwade. Since the linear motor of Duisters is employed in a vacuum chamber, it would be capable of operating in a vacuum sample chamber as disclosed by Iwade.
Gennesseaux discloses the wire 94, 95 (figs 5-6, [0117]) is led out to the outside of the vacuum chamber (figs 5-6, [0115], formed by 62-64) through a through hole portion provided in the wall surface of the vacuum chamber (figs 5-6, [0117]), and the through hole portion is filled with the resin member 96 integrally (figs 5-6, [0117]), so that the through hole portion is sealed (fig 5-6, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Duisters in view of Iwade so the wire is led out to the outside of the vacuum sample chamber through a through hole portion provided in the wall surface of the vacuum sample chamber, and the through hole portion is filled with the resin member integrally or with a filler that binds to the resin member, so that the through hole portion is sealed, as disclosed by Gennesseaux for a vacuum chamber, in order to provide an airtight electrical connection for the coil, as taught by Gennesseaux ([0117]).
Re claim 2, Duisters in view of Iwade and Gennesseaux disclose claim 1 as discussed above. Duisters is silent with respect to a pipe configured to supply a fluid for cooling the coil is led out to the outside of the vacuum sample chamber through the through hole portion.
Iwade discloses a pipe 12 (figs 1a-b) configured to supply a fluid for cooling the coil 3 (figs 1a-b, pg 3, lns 15-17) is led out to an outside of the vacuum sample chamber 10 through the through hole portion 13 (figs 1a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the through hole portion of Duisters in view of Iwade and Gennesseaux so a pipe configured to supply a fluid for cooling the coil is led out to an outside of the vacuum sample chamber through the through hole portion, as disclosed by Iwade, in order to cool the coil, as taught by Iwade (pg 3, lns 15-17).
Re claim 3, Duisters in view of Iwade and Gennesseaux disclose claim 1 as discussed above. Duisters is silent with respect to the resin member covers the coil, the wire and the through hole portion, and is configured to separate the vacuum sample chamber and atmosphere environment.
Gennesseaux discloses the resin member 96 covers the coil 73 , the wire 94, 95 and the through hole portion (figs 6, [0117]), and is configured to separate the vacuum chamber and atmosphere environment (figs 5-6, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the resin member of Duisters in view of Iwade and Gennesseaux to cover the coil, the wire and the through hole portion, and is configured to separate the vacuum sample chamber and atmosphere environment, as disclosed by Gennesseaux for a vacuum chamber, in order to provide an airtight electrical connection for the coil, as taught by Gennesseaux ([0117]).
Re claim 4, Duisters in view of Iwade and Gennesseaux disclose claim 1 as discussed above. Duisters further discloses to the resin member 612 is formed by injection molding or insert molding (fig 6b, as implied by shape of 612).
Re claim 5, Duisters in view of Iwade and Gennesseaux disclose claim 1 as discussed above. Duisters further discloses a support member for supporting the coil 611 (figs 6b & below, bottom portion of 612 that supports the coil on 601).

    PNG
    media_image1.png
    278
    376
    media_image1.png
    Greyscale

Re claim 6, Duisters in view of Iwade and Gennesseaux disclose claim 2 as discussed above. Duisters is silent with respect to the resin member covers the coil, the wire, the pipe, and the through hole portion, and is configured to separate the vacuum sample chamber and atmosphere environment.
Gennesseaux discloses the resin member 96 covers the coil 73 , the wire 94, 95 and the through hole portion (figs 6, [0117]), and is configured to separate the vacuum chamber and atmosphere environment (figs 5-6, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the resin member of Duisters in view of Iwade and Gennesseaux to cover the coil, the wire and the through hole portion, and is configured to separate the vacuum sample chamber and atmosphere environment, as disclosed by Gennesseaux for a vacuum chamber, in order to provide an airtight electrical connection for the coil, as taught by Gennesseaux ([0117]). 
It is pointed out that Duisters in view of Iwade and Gennesseaux discloses the resin member covers the coil, the wire, the pipe, and the through hole portion since: Iwade discloses the pipe 12 extends through the through hole portion from the coil 3; and Gennesseaux discloses the resin member 96 extend through the through hole portion from the coil 73.
Re claim 7, Duisters in view of Iwade and Gennesseaux disclose claim 1 as discussed above. Duisters further discloses to the resin member 612 or the filler is epoxy resin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schiller (from IDS) discloses the resin member 60 includes a filler that binds to the resin that improves thermal conduction (pg 4, lns 21-23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834